The opinion of the court was delivered by
Williams, Ch. J.
This is an application for a writ of certiorari, and is an application to the sound judicial discretion of the court, requesting them to inquire, whether, in the records and proceedings of an inferior tribunal, error has so far intervened, as to produce substantial injustice. The courts of justices of the peace are courts of record; they have criminal jurisdiction, and are empowered to fine and imprison. We have examined the record of the justice in the case complained of, and find no error there; — and, more particularly, we do not find the alleged irregularities, of which the petitioner complains.
In the first place, it does not appear from the record that the verdict was taken in-the absence of the prisoner. Moreover, if it did so appear, the proceedings would not be irregular, or void. In trials for inferior misdemeanors, a verdict may be given in the absence of the respondent. The justice, after the verdict, if the respondent did not appear, might have called the respondent and his hail. He might also have issued a warrant to apprehend the respondent, and bring him before him to receive sentence. This is the usual course in the case of a prosecution for a misdemeanor, when the verdict is taken in the absence of the defendant. 1 Chit. Cr. Law 664. These general principles must apply as well to trials before justices, as elsewhere. The warrant, in such-a case, should be returnable forthwith, and noton a distant, or particular, day; nor should the court adjourn to any futnre day, as it must, from the *500nature of the case, be uncertain at what time the respondent would be apprehended. •
In the case before us the trial was on the seventeenth of February, and the warrant issued on the eighteenth ; and yet the warrant may have issued immediately on the respondent’s neglecting to appear. When courts are holden by magistrates on one day, the trials frequently extend into the next. From the records we do not perceive any error. We have also looked into the affidavits, although such affidavits could not be received to alter or vary the record of any regular court of record. From them we do not discover any facts, showing any irregularity' in the proceedings of the court, or any discontinuance of the proceedings before the magistrate. The petitioner was legally convicted and fined, so far as we can learn from the records, or from the facts sworn to.
The application for a writ of certiorari is therefore refused, and the petition dismissed, with costs.